DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 11/24/2020. Claims 1-4 and 6-21 are pending in the case. Claim 5 has been cancelled. Claim 21 has been added. Claims 1, 8, and 15 are independent claims.

Response to Arguments
Applicant argues that the newly added limitations are not taught by Williams et al. (U.S. Pat. App. Pub. No. 2013/0198204, hereinafter Williams). Applicant’s argument appears to consist of merely citing the respective portions of the claim language. Accordingly, while Applicant's prior art arguments have been fully considered, they are not persuasive. Figure 4 of Williams clearly illustrates scores and information regarding the online significance of content items as limited by geographic regions. Moreover, newly cited reference Zhang (U.S. Pat. No. 9,330,174, hereinafter Zhang), also appears to the amended limitations. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding independent claims 1, 8, and 15, the claims recite “demographic location” without any proper antecedent basis. This phrase is not a known term of art, nor is the phrase used anywhere in the specification. Accordingly, there is no basis on which ascertain what is meant by the phrase “demographic location.” Accordingly, independent claims 1, 8, and 15 are indefinite.
Dependent claims inherit the deficiency noted above regarding independent claims 1, 8 and 15.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of 

Claims 1, 2, 4, 6-9, 11-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Williams in view of Zhang.

As to independent claim 1, Williams teaches:
A device, comprising (Figure 7):
one or more processors to (Figure 7, processor 704):
receive, from a set of data sources, information associated with a topic (Paragraph 30, receive or retrieve content items 105 from various sources. Paragraph 27, which pertain to specific topics. Paragraph 11, correlate the online significance of the content to trends or newsworthy significance in the underlying topic of the content item. Paragraph 12, facilitate the determination as to what topics of interest are currently trending in interest or awareness amongst an online population);
the information including at least one of geolocation information or demographic information associated with data points that include the topic (Paragraph 27, based on geographic regions of the sources (e.g., social network users) for social media. Figure 4, geographic filters 425. See also Zhang at Figure 1E et seq.);
determine a set of directional scores associated with the topic based on the information associated with the topic (Paragraph 56, a velocity score is determined that takes into 
the set of directional scores being correlated with at least one of a particular geolocation associated with the geolocation information, or a particular demographic associated with the demographic location (Paragraph 69, FIG. 4 illustrates an example presentation 400 for displaying scores. Paragraph 70, FIG. 4, each content item 410 includes multiple scores. Paragraph 71, geographic filters 425 can be employed to filter social media items from specific regions, such as countries. Figure 4, velocity score 412. See also Zhang at Figure 1E et seq.),
the set of directional scores corresponding to the set of data sources (Paragraph 45, access and scan social media from numerous Sources in order to make real-time determinations as to the extent to which content items are discussed, viewed, or otherwise trending in public awareness. Paragraph 56, the velocity score can also be based on a comparison of the aggregation scores for the content item (or similar content items)), and
the set of directional scores being indicative of a variation in a number of data points associated with the topic across a set of time frames (Paragraph 56, a velocity score is determined that takes into account an aggregation score (e.g., weighted or otherwise) over a recent and discrete duration of time (236). Paragraph 56, the velocity score enables a real-time determination of content items that are trending at a current and discrete instance in time);
determine a set of sentiment scores associated with the topic based on the information associated with the topic (Paragraph 86, social media can also be analyzed for sentiment (e.g., “good”, “bad” or “neutral'). Paragraph 85-95),…
the set of sentiment scores corresponding to the set of data sources (Paragraph 45, access and scan social media from numerous Sources in order to make real-time determinations as to the extent to which content items are discussed, viewed, or otherwise trending in public awareness. Paragraph 86, sentiment values of the Social media items (e.g., postings). Paragraph 85-95), and
the set of sentiment scores being indicative of a sentiment associated with the topic (Paragraph 86, social media can also be analyzed for sentiment (e.g., “good”, “bad” or “neutral'). Paragraph 85-95);
determine, using a model, a trend score based on the set of directional scores and the set of sentiment scores (Paragraph 86, the sentiment values of the Social media items (e.g., postings) can be used to, for example, weight how items are deemed to be trending. For example, content items, products, brands, etc. that are referenced in social media with high sentiment scores can also have their trend scores weighted to reflect greater popularity, as compared to content items, products, brands etc. that are referenced with low sentiment scores. Paragraph 85-95),
the trend score being indicative of the variation in the number of data points and the sentiment associated with the topic (Paragraph 56, the Velocity score enables a real-time determination of content items that are trending at a current and discrete instance in time. Paragraph 86, the sentiment values of the Social media items (e.g., postings) can be used to, for example, weight how items are deemed to be trending. For example, content items, products, brands, 
provide information that identifies the trend score to permit an action to be performed (Paragraph 15, a presentation can be provided that identifies a plurality of content items, as well as a score for each of the plurality of content items that indicates the significance of the content item amongst the online public).
Williams does not appear to expressly teach the set of sentiment scores being correlated with at least one of the particular geolocation associated with the geolocation information or the particular demographic associated with the demographic location.
Zhang teaches the set of sentiment scores being correlated with at least one of the particular geolocation associated with the geolocation information or the particular demographic associated with the demographic location (Figure 1E et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trending techniques of Williams to include the trend techniques of Zhang to make more informed business decisions, e.g., to address an issue trending on a social networking platform with respect to their business or to better target a particular user segment that has certain demographic characteristics with respect to a new product or service offering (see Zhang at column 6, lines 31-36).

As to dependent claim 2, Williams further teaches identify, for the set of time frames, the number of data points associated with the topic; and where the one or more processors, when determining the set of directional scores, are to: determine the set of directional scores based on the 

As to dependent claim 4, Williams further teaches:
determine a first directional score, associated with information from a first data source of the set of data sources, using a first technique (Paragraph 51, system 100 can include components that request Social trending information from social media sources 90 for specific content items, such as those provided on a webpage or server);
determine a second directional score, associated with information from a second data source of the set of data sources, using a second technique that is different than the first technique (Paragraph 52, the content items can be scored based on references to the content items in Social media (230). The scoring can also be varied based on the type of social media (e.g., type of social media post, comments to post of another, feedback, etc.). The specific weights or formula used to score the content items can vary based on implementations. Paragraph 56, a velocity score is determined that takes into account an aggregation score (e.g., weighted or otherwise) over a recent and discrete duration of time (236)); and
where the one or more processors, when determining the trend score, are to:
determine the trend score based on the first directional score and the second directional score (Paragraph 52, the scoring is multi-dimensional, so as to comprise multiple scores or scoring components).

As to dependent claim 6, Williams further teaches:
receive, from a first data source of the set of data sources, a first subset of the information associated with the topic using a first application programming interface (API) (Paragraph 51, the request may be sent to the one or more Social media servers using one or more third party application programming interfaces (APIs) to communicate with the one or more social media servers. For example, each social media service may include one or more APIs operative to allow third party services to access information from the social media service. These APIs may include any suitable interface and in some embodiments may comprise open source code. Figure 1, multiple social media sources); and
receive, from a second data source of the set of data sources, a second subset of the information associated with the topic using a second API that is different than the first API (Paragraph 51, the request may be sent to the one or more Social media servers using one or more third party application programming interfaces (APIs) to communicate with the one or more social media servers. For example, each social media service may include one or more APIs operative to allow third party services to access information from the social media service. These APIs may include any suitable interface and in some embodiments may comprise open source code. Figure 1, multiple social media sources); and
where the one or more processors, when determining the set of directional scores, are to:
determine the set of directional scores based on the first subset of the information associated with the topic and the second subset of the information associated with the 

As to dependent claim 7, Williams further teaches:
identify a set of items associated with the topic (Paragraph 15, a set of content items is identified that is relevant to a topic); and
where the one or more processors, when providing the information that identifies the trend score, are to:
provide information that identifies the trend score and items associated with the topic (Paragraph 15, presentation can be provided that identifies a plurality of content items, as well as a score for each of the plurality of content items that indicates the significance of the content item amongst the online public).

As to independent claim 8, Williams teaches:
A method, comprising (Abstract):
receiving, by a device and from a set of data sources, information associated with a topic (Paragraph 30, receive or retrieve content items 105 from various sources. Paragraph 27, which pertain to specific topics. Paragraph 11, correlate the online significance of the content to trends or newsworthy significance in the underlying topic of the content item. Paragraph 12, facilitate the determination as to what topics of interest are currently trending in interest or awareness amongst an online population);
the information including at least one of geolocation information or demographic information associated with data points that include the topic (Paragraph 27, based on geographic regions of the sources (e.g., social network users) for social media. Figure 4, geographic filters 425. See also Zhang at Figure 1E et seq.);
determining, by the device, a set of directional scores associated with the topic based on the information associated with the topic (Paragraph 56, a velocity score is determined that takes into account an aggregation score (e.g., weighted or otherwise) over a recent and discrete duration of time (236)),
the set of directional scores corresponding to the set of data sources (Paragraph 45, access and scan social media from numerous Sources in order to make real-time determinations as to the extent to which content items are discussed, viewed, or otherwise trending in public awareness. Paragraph 56, the velocity score can also be based on a comparison of the aggregation scores for the content item (or similar content items)), and
the set of directional scores being indicative of a variation in a number of data points associated with the topic across a set of time frames (Paragraph 56, a velocity score is determined that takes into account an aggregation score (e.g., weighted or otherwise) over a recent and discrete duration of time (236). Paragraph 56, the velocity score enables a real-time determination of content items that are trending at a current and discrete instance in time);
determining, by the device, a set of sentiment scores associated with the topic based on the information associated with the topic (Paragraph 86, social media can also be analyzed for sentiment (e.g., “good”, “bad” or “neutral'). Paragraph 85-95),
the set of directional scores being correlated with at least one of a particular geolocation associated with the geolocation information, or a particular demographic associated with the demographic location (Paragraph 69, FIG. 4 illustrates an example presentation 400 for displaying scores. Paragraph 70, FIG. 4, each content item 410 includes multiple scores. Paragraph 71, geographic filters 425 can be employed to filter social media items from specific regions, such as countries. Figure 4, velocity score 412. See also Zhang at Figure 1E et seq.),
the set of sentiment scores corresponding to the set of data sources (Paragraph 45, access and scan social media from numerous Sources in order to make real-time determinations as to the extent to which content items are discussed, viewed, or otherwise trending in public awareness. Paragraph 86, sentiment values of the Social media items (e.g., postings). Paragraph 85-95), and
the set of sentiment scores being indicative of a sentiment associated with the topic (Paragraph 86, social media can also be analyzed for sentiment (e.g., “good”, “bad” or “neutral'). Paragraph 85-95);
determining, by the device, a trend score based on the set of directional scores, the set of sentiment scores and a model (Paragraph 86, the sentiment values of the Social media items (e.g., postings) can be used to, for example, weight how items are deemed to be trending. For example, content items, products, brands, etc. that are referenced in social media with high sentiment scores can also have their trend scores weighted to reflect greater popularity, as compared to content items, products, brands etc. that are referenced with low sentiment scores. Paragraph 85-95),…
the trend score being indicative of the variation in the number of data points and the sentiment associated with the topic (Paragraph 56, the Velocity score enables a real-time determination of content items that are trending at a current and discrete instance in time. Paragraph 86, the sentiment values of the Social media items (e.g., postings) can be used to, for example, weight how items are deemed to be trending. For example, content items, products, brands, etc. that are referenced in social media with high sentiment scores can also have their trend scores weighted to reflect greater popularity, as compared to content items, products, brands etc. that are referenced with low sentiment scores. Paragraph 85-95); and
providing, by the device, information that identifies the trend score to permit an action to be performed (Paragraph 15, a presentation can be provided that identifies a plurality of content items, as well as a score for each of the plurality of content items that indicates the significance of the content item amongst the online public).
Williams does not appear to expressly teach the set of sentiment scores being correlated with at least one of the particular geolocation associated with the geolocation information or the particular demographic associated with the demographic location.
Zhang teaches the set of sentiment scores being correlated with at least one of the particular geolocation associated with the geolocation information or the particular demographic associated with the demographic location (Figure 1E et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trending techniques of Williams to include the trend techniques of Zhang to make more informed business decisions, e.g., to address an issue trending on a social networking platform with respect to their business or to better target a particular user segment 

As to dependent claim 9, Williams further teaches identifying, for the set of time frames, the number of data points associated with the topic; and where determining the set of directional scores comprises: determining the set of directional scores based on the number of data points and the set of time frames (Paragraph 70, a velocity score 412e can represent a count (aggregate, weighted, etc.) of the number of references to the content items (e.g., postings, re-postings, comments, feedback, etc.) over a recent (or current) discrete interval of time. Paragraph 56, the velocity score can also be based on a comparison of the aggregation scores for the content item (or similar content items) over a longer duration of time. In this way, the velocity score can provide a real-time snapshot as to what content items are significant at a moment, based on, for example, how that content item was previously scored, or how similar content items normally score).

As to dependent claim 11, Williams further teaches:
determining a first directional score, associated with information from a first data source of the set of data sources, using a first technique (Paragraph 51, system 100 can include components that request Social trending information from social media sources 90 for specific content items, such as those provided on a webpage or server); and
determining a second directional score, associated with information from a second data source of the set of data sources, using a second technique that is different than the first technique (Paragraph 52, the content items can be scored based on references to the content items in Social media (230). The scoring can also be varied based on the type of social media (e.g., type of social media post, comments to post of another, feedback, etc.). The specific weights or 

As to dependent claim 12, Williams further teaches:
determining a first sentiment score, associated with information from a first data source of the set of data sources, using a first technique (Paragraph 88, a sentiment analysis technique can be implemented in which (i) subjects are identified for a particular domain (e.g., for a product or brand); (ii) a word list is predetermined for the domain, where the word list includes terms and expressions that are typically used to convey sentiment in the particular topic or generated category of the Subjects; (iii) a predetermined sentiment score can be associated with each entry of the word list; (iv) text content is parsed and analyzed for sentiment scores in accordance with a set of rules and/or algorithm. Paragraph 92, individual terms of sentiment may, for the given domain, be associated with a sentiment score that can reflect like/dislike and/or other sentiments. A valuation algorithm may, for example, use summation, weights or other formulations in order to determine the score of the user's sentiment for the subject or the domain category of the subject. Paragraph 85-95); and
determining a second sentiment score, associated with information from a second data source of the set of data sources, using a second technique that is different than the first technique (Paragraph 95, social media items can be analyzed to determine a sentiment score for the social media item as a whole, based on, for example, sentiment values of individual terms contained in the item of social media. Paragraph 95, the sentiment score for the social media items can be 

As to dependent claim 13, Williams further teaches:
receiving, from a first data source, of the set of data sources, a first subset of the information associated with the topic using a first application programming interface (API) (Paragraph 51, the request may be sent to the one or more Social media servers using one or more third party application programming interfaces (APIs) to communicate with the one or more social media servers. For example, each social media service may include one or more APIs operative to allow third party services to access information from the social media service. These APIs may include any suitable interface and in some embodiments may comprise open source code. Figure 1, multiple social media sources); and
receiving, from a second data source, of the set of data sources, a second subset of the information associated with the topic using a second API that is different than the first API (Paragraph 51, the request may be sent to the one or more Social media servers using one or more third party application programming interfaces (APIs) to communicate with the one or more social media servers. For example, each social media service may include one or more APIs operative to allow third party services to access information from the social media service. These APIs may include any suitable interface and in some embodiments may comprise open source code. Figure 1, multiple social media sources. Paragraph 11, correlate the online significance of the content to trends or newsworthy significance in the underlying topic of the content item. Paragraph 12, facilitate the determination as to what topics of interest are currently trending in interest or awareness amongst an online population).

claim 14, Williams further teaches:
identifying a set of other topics that are associated with other trend scores that satisfy a threshold (Paragraph 11, correlate the online significance of the content to trends or newsworthy significance in the underlying topic of the content item. Paragraph 12, facilitate the determination as to what topics of interest are currently trending in interest or awareness amongst an online population); and
providing information that identifies the set of other topics (Paragraph 15, a presentation can be provided that identifies a plurality of content items, as well as a score for each of the plurality of content items that indicates the significance of the content item amongst the online public).

As to independent claim 15, Williams teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising (Paragraph 78, a non-transitory computer readable storage medium comprises instructions):
one or more instructions that, when executed by one or more processors, cause the one or more processors to (Paragraph 78, when executed by one or more hardware processors, causes performance of any of the operations described herein):
receive, from a set of data sources, information associated with a topic (Paragraph 30, receive or retrieve content items 105 from various sources. Paragraph 27, which pertain to specific topics. Paragraph 11, correlate the online significance of the content to trends or newsworthy significance in the underlying topic of the content item. Paragraph 12, facilitate the determination as to what topics of interest are currently trending in interest or awareness amongst an online population);
the information including at least one of geolocation information or demographic information associated with data points that include the topic (Paragraph 27, based on geographic regions of the sources (e.g., social network users) for social media. Figure 4, geographic filters 425. See also Zhang at Figure 1E et seq.);
determine a set of directional scores associated with the topic based on the information associated with the topic (Paragraph 56, a velocity score is determined that takes into account an aggregation score (e.g., weighted or otherwise) over a recent and discrete duration of time (236)),
the set of directional scores being correlated with at least one of a particular geolocation associated with the geolocation information, or a particular demographic associated with the demographic location (Paragraph 69, FIG. 4 illustrates an example presentation 400 for displaying scores. Paragraph 70, FIG. 4, each content item 410 includes multiple scores. Paragraph 71, geographic filters 425 can be employed to filter social media items from specific regions, such as countries. Figure 4, velocity score 412. See also Zhang at Figure 1E et seq.),
the set of directional scores corresponding to the set of data sources (Paragraph 45, access and scan social media from numerous Sources in order to make real-time determinations as to the extent to which content items are discussed, viewed, or otherwise trending in public awareness. Paragraph 56, the velocity score can also be based on a comparison of the aggregation scores for the content item (or similar content items)), and
the set of directional scores being indicative of a variation in a number of data points associated with the topic across a set of time frames (Paragraph 56, a velocity score is determined that takes into account an aggregation score (e.g., weighted or otherwise) over a recent and discrete duration of time (236). Paragraph 56, the velocity score enables a real-time determination of content items that are trending at a current and discrete instance in time);
determine a set of sentiment scores associated with the topic based on the information associated with the topic (Paragraph 86, social media can also be analyzed for sentiment (e.g., “good”, “bad” or “neutral'). Paragraph 85-95),…
the set of sentiment scores corresponding to the set of data sources (Paragraph 45, access and scan social media from numerous Sources in order to make real-time determinations as to the extent to which content items are discussed, viewed, or otherwise trending in public awareness. Paragraph 86, sentiment values of the Social media items (e.g., postings). Paragraph 85-95), and
the set of sentiment scores being indicative of a sentiment associated with the topic (Paragraph 86, social media can also be analyzed for sentiment (e.g., “good”, “bad” or “neutral'). Paragraph 85-95);
determine a trend score based on the set of directional scores, the set of sentiment scores and a model (Paragraph 86, the sentiment values of the Social media items (e.g., postings) can be used to, for example, weight how items are deemed to be trending. For example, content items, products, brands, etc. that are referenced in social media with high sentiment scores can also have their 
the trend score being indicative of the variation in the number of data points and the sentiment associated with the topic (Paragraph 56, the Velocity score enables a real-time determination of content items that are trending at a current and discrete instance in time. Paragraph 86, the sentiment values of the Social media items (e.g., postings) can be used to, for example, weight how items are deemed to be trending. For example, content items, products, brands, etc. that are referenced in social media with high sentiment scores can also have their trend scores weighted to reflect greater popularity, as compared to content items, products, brands etc. that are referenced with low sentiment scores. Paragraph 85-95); and
provide information that identifies the trend score to permit and/or cause an action to be performed (Paragraph 15, a presentation can be provided that identifies a plurality of content items, as well as a score for each of the plurality of content items that indicates the significance of the content item amongst the online public).
Williams does not appear to expressly teach the set of sentiment scores being correlated with at least one of the particular geolocation associated with the geolocation information or the particular demographic associated with the demographic location.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trending techniques of Williams to include the trend techniques of Zhang to make more informed business decisions, e.g., to address an issue trending on a social networking platform with respect to their business or to better target a particular user segment that has certain demographic characteristics with respect to a new product or service offering (see Zhang at column 6, lines 31-36).

As to dependent claim 16, Williams further teaches identify, for the set of time frames, the number of data points associated with the topic; and where the one or more processors, when determining the set of directional scores, are to: determine the set of directional scores based on the number of data points and the set of time frames (Paragraph 70, a velocity score 412e can represent a count (aggregate, weighted, etc.) of the number of references to the content items (e.g., postings, re-postings, comments, feedback, etc.) over a recent (or current) discrete interval of time. Paragraph 56, the velocity score can also be based on a comparison of the aggregation scores for the content item (or similar content items) over a longer duration of time. In this way, the velocity score can provide a real-time snapshot as to what content items are significant at a moment, based on, for example, how that content item was previously scored, or how similar content items normally score).

As to dependent claim 18, Williams further teaches:
determine a first set of directional scores, associated with information from a first data source of the set of data sources, using a first technique (Paragraph 51, system 100 can include 
determine a second set of directional scores, associated with information from a second data source of the set of data sources, using a second technique that is different than the first technique (Paragraph 52, the content items can be scored based on references to the content items in Social media (230). The scoring can also be varied based on the type of social media (e.g., type of social media post, comments to post of another, feedback, etc.). The specific weights or formula used to score the content items can vary based on implementations. Paragraph 56, a velocity score is determined that takes into account an aggregation score (e.g., weighted or otherwise) over a recent and discrete duration of time (236). Paragraph 52, the scoring is multi-dimensional, so as to comprise multiple scores or scoring components).

As to dependent claim 19, Williams further teaches:
determine a first set of sentiment scores, associated with information from a first data source of the set of data sources, using a first technique (Paragraph 88, a sentiment analysis technique can be implemented in which (i) subjects are identified for a particular domain (e.g., for a product or brand); (ii) a word list is predetermined for the domain, where the word list includes terms and expressions that are typically used to convey sentiment in the particular topic or generated category of the Subjects; (iii) a predetermined sentiment score can be associated with each entry of the word list; (iv) text content is parsed and analyzed for sentiment scores in accordance with a set of rules and/or algorithm. Paragraph 92, individual terms of sentiment may, for the given domain, be associated with a sentiment score that can reflect like/dislike and/or other sentiments. A valuation algorithm may, for example, use summation, weights or 
determine a second set of sentiment scores, associated with information from a second data source of the set of data sources, using a second technique that is different than the first technique (Paragraph 95, social media items can be analyzed to determine a sentiment score for the social media item as a whole, based on, for example, sentiment values of individual terms contained in the item of social media. Paragraph 95, the sentiment score for the social media items can be averaged, weighted or otherwise tallied in determining the sentiment value associated with the subject (or subject category)).

As to dependent claim 20, Williams further teaches:
receive, from a first data source, of the set of data sources, a first subset of the information associated with the topic using a first application programming interface (API) (Paragraph 51, the request may be sent to the one or more Social media servers using one or more third party application programming interfaces (APIs) to communicate with the one or more social media servers. For example, each social media service may include one or more APIs operative to allow third party services to access information from the social media service. These APIs may include any suitable interface and in some embodiments may comprise open source code. Figure 1, multiple social media sources); and
receive, from a second data source, of the set of data sources, a second subset of the information associated with the topic using a second API that is different than the first API (Paragraph 51, the request may be sent to the one or more Social media servers using one or more third party application programming interfaces (APIs) to communicate with the one or more social media servers. For example, each social media service may include one or more APIs .

Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Williams in view of Zhang and Li et al. (U.S. Pat. App. Pub. No. 2015/0046436, hereinafter Li).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Williams as modified by Zhang does not appear to expressly teach:
identify, using a graph data structure, another topic based on the trend score associated with the topic,
the other topic being associated with the topic; and
provide information that identifies the other topic.
Li teaches:
identify, using a graph data structure, another topic based on the trend score associated with the topic (Paragraph 68, once the object is determined to be a trending object, it may share the same or similar content with another trending object. The same or similar content is identified through co-visitation data of the users. Figures 2 and 6),
the other topic being associated with the topic (Paragraph 68, same or similar content); and
provide information that identifies the other topic (Paragraph 69, the front-end displayer displays the selected shared object as a trending object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trending techniques of Williams as modified by Zhang to include the trend detection techniques of Li to surface content that the user may be interested in without having to manually sift through massive amounts of data (see Li at paragraph 1).

As to dependent claim 10, the rejection of claim 8 is incorporated.
Williams as modified by Zhang does not appear to expressly teach:
identify, using a graph data structure, another topic based on the trend score associated with the topic,
the other topic being associated with the topic; and
provide information that identifies the other topic.
Li teaches:
identify, using a graph data structure, another topic based on the trend score associated with the topic (Paragraph 68, once the object is determined to be a trending object, it may share the same or similar content with another trending object. The same or similar content is identified through co-visitation data of the users. Figures 2 and 6),
the other topic being associated with the topic (Paragraph 68, same or similar content); and
provide information that identifies the other topic (Paragraph 69, the front-end displayer displays the selected shared object as a trending object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trending techniques of Williams as modified by Zhang to 

As to dependent claim 17, the rejection of claim 15 is incorporated.
Williams as modified by Zhang does not appear to expressly teach:
identify, using a graph data structure, another topic based on the trend score associated with the topic,
the other topic being associated with the topic; and
provide information that identifies the other topic.
Li teaches:
identify, using a graph data structure, another topic based on the trend score associated with the topic (Paragraph 68, once the object is determined to be a trending object, it may share the same or similar content with another trending object. The same or similar content is identified through co-visitation data of the users. Figures 2 and 6),
the other topic being associated with the topic (Paragraph 68, same or similar content); and
provide information that identifies the other topic (Paragraph 69, the front-end displayer displays the selected shared object as a trending object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trending techniques of Williams as modified by Zhang to include the trend detection techniques of Li to surface content that the user may be interested in without having to manually sift through massive amounts of data (see Li at paragraph 1).

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Williams in view of Zhang and Govindarajan et al. (U.S. Pat. App. Pub. No. 2017/0286978, hereinafter Govindarajan).

As to dependent claim 21, the rejection of claim 1 is incorporated.
Williams as modified by Zhang does not appear to expressly teach the action includes at least one of: coordinate an application associated with a user device to schedule a meeting; cause a product and/or a service associated with the topic to be purchased and/or requested based on a trend score associated with the topic; or cause a campaign to be modified based on the trend score, where particular items associated with the trend score that satisfy a threshold are advertised.
Govindarajan teaches the action includes at least one of: coordinate an application associated with a user device to schedule a meeting; cause a product and/or a service associated with the topic to be purchased and/or requested based on a trend score associated with the topic; or cause a campaign to be modified based on the trend score, where particular items associated with the trend score that satisfy a threshold are advertised (Paragraph 4, if the interest growth rate determined for the topic is above an interest threshold, the trend system determines to recommend to the merchant starting a campaign related to the topic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trending techniques of Williams as modified by Zhang to include the trend techniques of Govindarajan to increase sales at online merchants by running marketing campaigns for products related to trending topics (see Govindarajan at paragraph 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer 
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126